DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, 7, 9-10, 13, 14, 16, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minor et al (US 10,788,657) [hereinafter Minor].
Regarding claims 1 and 6, Minor discloses A zoom cell 10 comprising: a main zoom cell body having a central axis, at least two fingers extending from the main zoom cell body parallel to the central axis, and at least two grooves separating the at least two fingers, wherein the zoom cell has a width and an outer diameter (very clearly seen in Fig. 1).
Minor does not expressly disclose wherein the aspect ratio as defined as the width/outer diameter is from 0.2 to 1.4.  
Applicant should note that this limitation while not explicitly disclosed is nevertheless obvious, as no more than the discovery of an optimum range or value, since it has been held that discovering an optimum range or value of a result effective variable involves only routine skill in the art.  See, MPEP 2144.05.  Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed ratio yields any previously unexpected results.  
Regarding claim 2, Minor further discloses 2. The zoom cell of Claim 1 having from two to ten fingers and from two to ten grooves (clearly shows 3; Fig. 1).
Regarding claim 3, Minor further discloses  wherein the at least two fingers and at least two grooves are evenly disposed about the main zoom cell body (Fig. 1).
Regarding claim 7, Minor discloses a zoom cell system comprising: an erector tube 21having an inner diameter, and at least two zoom cells 20a/20b positioned within the erector tube, each zoom cell having a main zoom cell body with a central axis, at least two fingers extending from the main zoom cell body parallel with the central axis and separated by at least two grooves, wherein each zoom cell has an outer diameter, as measured with reference to the outer surface of the fingers, which is the same, wherein the at least two zoom cells are positioned within the erector tube such that the at least two fingers of a first zoom cell align with a corresponding at least one of the at least two grooves of the other of the at least two zoom cells (FIG. 1-3).
Regarding claim 9, Minor further discloses wherein the erector tube further includes at least two slots 30a, 30b, and each of the pins of the at least two zoom cells engages a respective on of the two slots (Fig. 3).
Regarding claim 10, Minor further discloses wherein the at least two fingers are evenly disposed about the main zoom cell body.
Regarding claim 13, Minor does not expressly disclose wherein the aspect ratio as defined as the width/outer diameter is from 0.3 to 1.2.
Applicant should note that this limitation while not explicitly disclosed is nevertheless obvious, as no more than the discovery of an optimum range or value, since it has been held that discovering an optimum range or value of a result effective variable involves only routine skill in the art.  See, MPEP 2144.05.  Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed ratio yields any previously unexpected results.  
Regarding claim 14, Minor further discloses two zoom cells positioned within the erector tube, each zoom cell having a main zoom cell body with a central axis, two fingers extending from the main zoom cell body parallel with the central axis and separated by two grooves (Fig. 2).
Regarding claim 16, Minor further discloses viewing optic (abstract) comprising: a viewing optic body having an objective end, an eyepiece end, and a power ring for adjusting magnification; and a zoom cell system comprising an erector tube having an inner diameter, and at least two zoom cells positioned within the erector tube, each zoom cell having a main zoom cell body with a central axis, at least two fingers extending from the main zoom cell body parallel with the central axis and separated by at least two grooves, wherein each zoom cell has an outer diameter as measured with reference to the outer surface of the fingers, wherein the at least two zoom cells are positioned within the erector tube such that the at least two fingers of a first zoom cell align with a corresponding at least one of the at least two grooves of the other of the at least two zoom cells, and wherein a power ring is operatively connected to the zoom cell system (Abstract) Fig. 10-3).
Regarding claim 17, Minor further discloses wherein the viewing optic is a scope (abstract).
Regarding claim 19, Minor further discloses  wherein the erector tube further includes at least two slots, and each of the pins of the at least two zoom cells engages a respective one of the two slots (Fig. 3).

Allowable Subject Matter
Claims 4-5, 8, 11-12, 15, 18, 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269. The examiner can normally be reached 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641